Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on August 5th, 2021.  Claims 1, 2, 5, 7, 10, 13, 16-18, 23, 25-26, 29, 31, 34, 37, 40-42, 44, and 47-49 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5th, 2021 has been entered.






Specification
The amendments filed August 5th, 2021, June 5th, 2020 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In the amendment of June 5th, 2020, the amended recitations to independent claims 1 and 25 to “providing the data and the analysis…to one or more predictive models…” as wells as “dynamically controlling adjusting aspects…”  Further, the amendments to claims 5/29 to provide “the output of the predictive model is based on the finger print, wherein the fingerprint comprises information related to one or more of…” are drawn to new matter in the specification.
The above issues are likewise seen in related dependent claims throughout the listing.

In the amendment of February 16th, 2021, the amendments in claims 1 and 25 to “…providing the data associated with at least one of past hydrocarbon refining processes and results of the analysis…” and “dynamically controlling…based on process data obtained concurrently….” are drawn to new matter.
The above issues are likewise seen in related dependent claims throughout the listing.

th, 2020, the amendments in claims 1 and 25 to “accessing data….providing the data…and results of the analysis….to one or more predictive models….to determine a first set of crude markers for the hydrocarbon,” as well as subsequent, related steps drawn to those of “obtaining process data as the hydrocarbon moves…,” “updating the one or more predictive models…,” “using the updated one or more predictive models to determine a second set of crude markers…,” and “dynamically adjusting the one or more parameters…” are drawn to new matter.
The above issues are likewise seen in related dependent claims throughout the listing.


Applicant is required to cancel the new matter in the reply to this Office Action.










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25, 26, 29, 31, 34, 37, 40-42, 44, and 47-49 are directed towards transitory propagating signals, per se.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation " non-transitory " to the claim.  Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998). 



 








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 7, 10, 13, 16-18, 23, 25-26, 29, 31, 34, 37, 40-42, 44, and 47-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s disclosure does not adequately describe the presently recited method of independent claim 1 and system of independent claim 25 (and thus dependents thereof), and such recitations discussed below are further drawn to new matter.
The claims both recite steps of “accessing data….providing the data…and results of the analysis….to one or more predictive models….to determine a first set of crude markers for the hydrocarbon,” as well as subsequent, related steps drawn to those of “obtaining process data as the hydrocarbon moves…,” “updating the one or more 
Herein, Examiner notes in par. [0080] of Applicant’s pre-grant publication US 2018/0216016 discusses that a storage device includes a historic database (e.g. associated with past desalting operations, results, etc.).  Further, subsequent paragraphs generally discuss an input database having a table with various fields of entry available.
Additionally, pars. [0015,0043,0049] disclose that the predictive models are developed based on information obtained by the analysis of the hydrocarbon sample (herein, the representative sample taken off from the storage tank farm).  These models can be used to estimate or predict crude markers such as those disclosed in par. [0043].
This disclosure does not provide basis for the recited “accessing” and “providing” steps as claimed herein, which rely upon a combination the data associated of a past hydrocarbon refining process and the analysis of the hydrocarbon sample that was retrieved.  
Further, the present recitation is absent the initial development of predictive models from that of the hydrocarbon sample 15.
Additionally, the disclosure inadequately describes and defines what is entailed by “data associated with at least one of past hydrocarbon refining processes.”  As discussed above, par. [0080] merely generically discusses a storage device with a historic database “e.g. associated with past desalting operations, results, etc..” which 
Further, Table 7 and accompanying disclosure merely generally set forth the fields of “chemicals,” “crude oil properties,” and “brine water properties,” without further discussion thereto and in connection to particular “data” from past hydrocarbon refining processes that are utilized (additionally noting that the claims specify both of desalting and more generically “adding additives,” wherein the far broader process of “adding additives” is not sufficiently disclosed as the disclosure is limited to discussions of desalting).
This further confounds the steps of independent claims 1 and 25 with respect to the “determining an initial value of one or more parameters of the hydrocarbon refining process based on…”

Additionally, the specification inadequately discloses “…obtaining a fingerprint representing chemical and physical properties of the hydrocarbon sample.”
Examiner notes that par. [0014] discusses that IR, near IR and NMR spectroscopy are utilized to analyze and provide a fingerprint of the hydrocarbon sample, which are techniques that allow absorption spectra to be realized and identify the particular hydrocarbon’s molecular structure and its functional groups therein.  However, these merely describe techniques for identifying the molecular structure and it is not seen what is the actual analysis/results found therefrom which are utilized in the present methodology.  This is also insufficient to provide basis for the vague characterization of a fingerprint representing chemical and physical properties of the 
The disclosure is inadequate in the discussion to generally “analyzing….by obtaining (obtaining is not an analysis, and likewise with mere reception in cl. 25) a fingerprint representing chemical and physical properties,” and further, this inadequacy is magnified in constitution with the lack of adequate disclosure to “data associated with the at least one of past hydrocarbon refining processes,” which inadequately provides for how such predictive models and subsequent crude markers are determined. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7, 10, 13, 16-18, 20, 22, 23, 25, 26, 29, 31, 34, 37, 40-42, 44, 45, 47-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

By this, the claims do not set forth clear metes and bounds as to the parameters afforded to such recitation and thus, further, what is precluded by the present recitation.
Examiner further notes that the “dynamically adjusting…” recitation does not afford any actual control to the hydrocarbon refining process as the recitation merely amounts to the generation of control signals and a positive actuation of a mechanism/valve/etc. is not required.  Further, this also does not provide for any sort of “dynamic” control as the claims do not provide for real-time sensing and coincident adjustments over time, and with respect to some sort of target/threshold. What is(are) the action(s) taken by the controller to affect the hydrocarbon refining process?

Examiner notes that dependent claims 7, 10, 13, 31, 34, 37 provide various groupings of parameters utilized in the controlling of the refining process.



Further, a “fingerprint” is not clearly defined in its metes and bounds. 
Additionally, and to this “fingerprint,” Examiner notes that such “analysis” steps in claims 1 and 25 are indefinitely defined and do not amount to an analysis.  The recited analysis is provided by an “obtaining,” wherein obtaining does not constitute an analysis and is merely reception.

As discussed above, Examiner notes that par. [0014] discusses that IR, near IR and NMR spectroscopy are utilized to analyze and provide a fingerprint of the hydrocarbon sample, which are techniques that allow absorption spectra to be realized and identify the particular hydrocarbon’s molecular structure and its functional groups therein.  
However, these merely describe techniques for identifying the molecular structure and it is not seen what is the actual analysis/results found therefrom which are utilized in the present methodology. 
Further, a fingerprint representing chemical and physical properties is insufficient for providing an input(s) to develop a model.  What analysis or determinations are made by way of [an assumed] IR, NIR, NMR spectroscopy with respect to properties of the hydrocarbon sample at-hand?

Furthermore, the step of “providing the data associated…and results of the analysis…” is indefinitely provided as such elements are indefinitely defined and indefinitely defined in relation to the combination of using both of these pieces of information so as to enter into one or more predictive models to determine a first set of crude markers (and subsequently, a second set).  
As discussed above, “the data associated with the at least one of past hydrocarbon refining processes” is insufficiently defined and disclosed in the specification, and general discussion of a fingerprint representing chemical and physical associated with the at least one of past hydrocarbon processes.  Applicant’s disclosure does not provide clear metes and bounds to define what is encompassed by “data” as well as the correlation/connection that affords being “associated” in order to provide clear claim scope as to the inputs that are utilized in the sought methodology of claims 1/25.

Response to Arguments
Applicant’s arguments, see pages 11-16, filed August 5th, 2021, with respect to claims 1, 2, 5, 7, 10, 13, 16-18, 23, 25-26, 29, 31, 34, 37, 40-42, 44, and 47-49 rejected under 35 USC 103 over the previously cited prior art have been fully considered and are persuasive.  However, it is noted that the rejections with respect to the prior art have been withdrawn in view of the new matter/inadequate disclosure discussed above under 35 USC 112 a/1st paragraph.
Further, and coincident therewith, the claims are herein rejected under 35 USC 112a/1st paragraph and 35 USC 112 b/2nd paragraph for the reasons discussed above in the body of the action.
Additionally, claims 25, 26, 29, 31, 34, 37, 40-42, 44, and 47-49 are rejected under 35 USC 101 for the reasons discussed above in the body of the action.
Lastly, the Specification is objected to the for the reasons discussed above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.